The Chancellor
was of opinion* that the legatee might sue in this Court the personal representative of the executor who had received assets of the testator sufficient to pay the legacy.
The demurrer was overruled, and the defendant ordered to answer.
The Chancellor’s order was afterwards, at the June *132Term, 1820, affirmed by the High Court of Errors and Appeals.
Afterwards, at March Term, 1821, this cause came again before the Chancellor, for a hearing upon the bill, answer and exhibits. Pending the hearing it appeared that John Mitchell, deceased, who in his lifetime was the surviving executor of Alexander Smith, had made a will appointing his wife, Rhoda Mitchell, the executor thereof; that Rhoda Mitchell had, after taking letters testamentary, died, having made her will and appointed James Windsor and James Wiley her executorsthat they had renounced, and upon their renunciation Haney Wiley had taken out administration c. t. a., d. b. n. of the said Rhoda. Haney Wiley was not a party to this bill.
Ridgely, Chancellor.
The administratrix of Rhoda Mitchell is a necessary party. Rhoda may have paid the debt, which her representatives alone can show ; but it is particularly necessary in this case that her representative should be a party, because John Mitchell devised land to be sold by his executrix, Rhoda, for payment of his debts. She sold the land and ought to account for the proceeds of such sale, to be applied to the payment of this debt, if any thing shall be found due to complainant, unless it should appear that she applied the proceeds to other debts.
Let the cause stand over, with leave to amend the bill by making Haney Wiley, administratrix,c. t. a.,d. b. n. of Rhoda Mitchell, deceased, a party.

This opinion is not drawn out, nor are the arguments of counsel given in the Chancellor’s notes.